DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvin US 4023156 in view of Vaicaitis US 4644794.
As to claim 1, Galvin teaches “A method of demonstrating acoustic properties of a fenestration unit (Abstract; Column 1, line 63 to Column 2, line 10), the method comprising: arranging a fenestration unit with a sound demonstration apparatus having a sound emitter (Abstract; Column 1, line 63 to Column 2, line 10); and activating the sound emitter to produce sound waves such that the sound waves are directed toward the fenestration unit (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12)” Galvin does not teach an insulating member that surrounds the emitter.
Vaicaitis teaches “and a sound insulating member substantially surrounding the sound emitter such that the fenestration unit is engaged with the sound insulating member and exposed to sound waves emitted from the sound emitter (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this combination would allow the device in Figure 1 of Vaicaitis to be the transducer #12 in Galvin. This would allow the open face of the device of Vaicaitis to interact with the window pane of Galvin.

As to claim 2, Galvin implicitly teaches “altering the level of sound passing through the fenestration unit by opening or closing the fenestration unit (Figure 1. Based on the location of the transducer, the level of sound would alter if the fenestration unit was open or close. This limitation is directed to functional language).”

As to claim 3, Vaicaitis teaches “wherein the sound emitter is a speaker or tuning forks and activating the sound demonstration apparatus includes activating the speaker or tuning forks (Figure 1, #11 is a speaker, however, choosing one type of acoustic transmitter over another only involves routine skill in the art).”
As to claim 4, Vaicaitis teaches “wherein activating the speaker or tuning forks includes emitting sound waves at predetermined frequencies (Figure 1, #11 is a speaker that can emit sounds at different frequencies).”
As to claim 5, Vaicaitis teaches “activating the speaker includes emitting sound waves imitating one or more of road traffic, pedestrian traffic, air traffic, music, construction, yard care, weather events, nature sounds, or combinations thereof (#11; Claim 11; The speaker in this prior art can play any type of audio since it is a speaker. The acoustical output is mere design choice).”
As to claim 7, Galvin teaches “activating the sound emitter of the sound demonstration apparatus prior to arranging the fenestration unit with the sound demonstration apparatus (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12 is a transducer that can be activated prior to its attachment on the window pane. This claim is directed to an order of operation which the prior art is capable of performing).”
As to claim 8, Galvin teaches “activating the sound emitter of the sound demonstration apparatus when the fenestration unit is in the open position (Figure 1, #12 is a transducer on a window pane, which can be activated when the unit is in an open position).”

As to claim 9, Galvin teaches “A method of demonstrating acoustic properties of a fenestration unit, the method comprising: positioning a sound demonstration apparatus and a fenestration unit such that the sound demonstration apparatus is operatively engaged with the (Abstract; Column 1, line 63 to Column 2, line 10); and activating the sound demonstration apparatus such that the sound demonstration apparatus emits sound waves (Abstract; Column 1, line 63 to Column 2, line 10)
Vaicaitis teaches “forming an acoustic seal between the sound demonstration apparatus and the fenestration unit (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this combination would allow the device in Figure 1 of Vaicaitis to be the transducer #12 in Galvin. This would allow the open face of the device of Vaicaitis to interact with the window pane of Galvin.

As to claim 10, Galvin teaches “the fenestration unit (Abstract).”
Vaicaitis teaches “disrupting the acoustic seal between the sound demonstration apparatus and the fenestration unit (Figure 1 teaches a seal #17 between the sound device and unit under test. One of ordinary skill in the art could disrupt the seal if desired).”

(Figure 1, #12 can be positioned in a desired position/location based on the users needs. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”
	As to claim 12, Galvin teaches “activating the sound demonstration apparatus includes activating a sound emitter of the sound demonstration unit (Figure 1, #12 is a transducer that can be turned on).”
As to claim 13, Vaicaitis teaches “wherein activating the speaker or tuning forks includes emitting sound waves at predetermined frequencies (Figure 1, #11 is a speaker that can emit sounds at different frequencies).”
As to claim 14, Vaicaitis teaches “activating the speaker includes emitting sound waves imitating one or more of road traffic, pedestrian traffic, air traffic, music, construction, yard care, weather events, nature sounds, or combinations thereof (#11; Claim 11; The speaker in this prior art can play any type of audio since it is a speaker. The acoustical output is mere design choice).”
As to claim 16, Galvin teaches “activating the sound emitter of the sound demonstration apparatus prior to arranging the fenestration unit with the sound demonstration apparatus (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12 is a transducer that can be activated prior to its attachment on the window pane. This claim is directed to an order of operation which the prior art is capable of performing).”
(Figure 3, #24 and Figure 1, #17 teach insulation. This insulation can be rearranged as needed to perform the claimed function. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 18, Galvin teaches “A method of demonstrating acoustic properties of a fenestration unit, the method comprising: arranging a sound emitter on an acoustically non-transmissive surface; activating the sound emitter (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12 is a transducer that is adhered to a pane of glass #14).” Galvin does not explicitly teach that the system is enclosed, although it would be obvious to do so in order to prevent energy loss.
Vaicaitis teaches “and placing the fenestration unit over the sound emitter such that the sound emitter is enclosed by the fenestration unit and the acoustically non-transmissive surface (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this 

As to claim 19, Galvin implicitly teaches “altering the level of sound passing through the fenestration unit by opening or closing the fenestration unit (Figure 1. Based on the location of the transducer, the level of sound would alter if the fenestration unit was open or close. This limitation is directed to functional language).”

As to claim 20, Gavin teaches “wherein arranging the fenestration unit over the sound emitter includes laying the fenestration unit horizontally over the sound source position on a ground surface including an acoustically non-transmissive surface comprising carpet (Figure 1 shows that #12 is located on #14. This arrangement can be completed in various manner in terms of positioning #12 relative to #14. This comes down to design choice. As for the position of the sound source on a ground, this also involves a mere rearrangement of parts. Transducer #12 is capable to being laid down on a carpet and the fenestration unit can be placed on top. This change in environment of the test also involves mere rearrangement of parts).”


As to claim 22, Galvin teaches “A system for demonstrating acoustic properties of a fenestration unit, the system comprising: wherein the sound demonstration apparatus includes at least one open face; and a sound emitter operable to be positioned in the acoustic chamber of the (Abstract; Column 1, line 63 to Column 2, line 10)” Galvin does not teach an insulating member that surrounds the emitter.
Vaicaitis teaches “a sound demonstration apparatus including a sound insulating member defining an acoustic chamber (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this combination would allow the device in Figure 1 of Vaicaitis to be the transducer #12 in Galvin. This would allow the open face of the device of Vaicaitis to interact with the window pane of Galvin.

As to claim 23, Galvin teaches “the fenestration unit (#14).”
Vaicaitis teaches “the sound demonstration apparatus includes a receiving surface operable to form an acoustic seal (Figure 1, the connection between material under test and the emitter involves a receiving surface which creates a waveguide).”

(Figure 1, #12 is connected to #14 via a receiving surface because #12 is adhered to #14).”

As to claim 25, Galvin teaches “wherein the receiving surface of the sound demonstration apparatus is operable to engage with a frame of the fenestration unit (Figure 1, #12 is connected to #14 via a receiving surface because #12 is adhered to #14. Transducer #12 could be placed in any location, since this involves a rearrangement of known elements).”
As to claim 26, Vaicaitis teaches “the sound emitter is a speaker unit (Figure 1, #11 is a speaker, however, choosing one type of acoustic transmitter over another only involves routine skill in the art).”

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvin US 4023156 in view of Vaicaitis US 4644794 and in further view of Liu US US 20060230834.
As to claims 6 and 15, the prior arts teach “activating the sound demonstration apparatus includes operating the sound emitter” but do not explicitly teach a wireless controller.
Liu teaches “using a wireless controller (Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Liu with that off Vaicaitis and Galvin. Using a wireless controller is known in the art and makes operation easier.

Allowable Subject Matter
Claim 21 allowed. None of the limitations of claim 21 are taught by the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863